UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2557 Dreyfus Money Market Instruments, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/10 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Money Market Instruments, Inc. ANNUAL REPORT December 31, 2010 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Proxy Results 27 Board Members Information 29 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Money Market Instruments, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Money Market Instruments, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for many longer-term assets, such as stocks and bonds, the reporting period ended with many asset categories producing respectable, positive returns. Investors’ early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the world’s emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Therefore, we are guardedly optimistic regarding the U.S. economy’s prospects in 2011, and many experts believe inflationary pressures and short-term interest rates should remain low over the near term, potentially preventing any significant rise in money market yields.What does this mean for your investment portfolio? We suggest talking to your financial advisor, who can help you review your allocations and your current liquid asset needs, and identify potential opportunities suitable for your individual needs and risk tolerance in today’s market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Money Market Instruments’ Money Market Series produced a yield of 0.16%, and its Government Securities Series produced a yield of 0.09%.Taking into account the effects of compounding, the fund’s Money Market Series and Government Securities Series also produced effective yields of 0.16% and 0.09%, respectively. 1 The Fund’s Investment Approach Each Series seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund’s Money Market Series invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic or foreign banks, or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by foreign governments or any of their political subdivisions or agencies. Normally the Money Market Series invests at least 25% of its total assets in domestic or dollar-denominated foreign bank obligations. The Government Securities Series invests in short-term securities issued or guaranteed as to principal and interest by the U.S. government or its agencies and instrumentalities, and repurchase agreements, including tri-party repurchase agreements.The securities in which the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. Recovery Strengthened but Fed Remained on Hold The year 2010 began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a range between 0% and 0.25%. While the economy expanded in the first quarter of 2010 at a relatively mild 3.7% annualized rate, it was encouraging news nonetheless for investors eager to see an end to recession. In fact, job creation began to improve during the first quarter after many months of losses. Investors were further cheered in May, when 431,000 additional new jobs were created, although many were temporary workers for the 2010 Census. However, the economic outlook soon deteriorated when a resurgent sovereign debt crisis in Europe rattled investors. U.S. industrial production moderated in June, and U.S. GDP declined to an annualized 1.7% rate during the second quarter. In July, the manufacturing and service sectors of the U.S. economy continued to expand even as total nonfarm payroll employment fell by 131,000 jobs. Sales of new homes fell to a 47-year low in August, while purchases of existing homes plummeted to a 15-year low.The unemployment rate rose to 9.6% during August. Economic data released in September appeared to confirm that the economic recovery, while intact, remained tenuous. U.S. GDP grew at a 2.6% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Federal Reserve Board (the “Fed”) indicated in September that it would embark on a second round of quantitative easing of monetary policy. This move was designed to fight deflationary forces and encourage lending by injecting more cash into the financial system. Indeed, October brought better economic news. The private sector added 159,000 jobs, with much of the gain coming from the services sector. However, issues regarding the banking industry’s foreclosure process further clouded an already murky outlook for home values. 4 Economic data remained encouraging in November, except for one critical measure: the economy created only 93,000 jobs during the month. December brought better employment data, as new unemployment claims moderated and the unemployment rate eased to 9.4%.The manufacturing sector expanded for the 17th consecutive month, and the holiday season proved to be a relatively healthy one for retailers, bolstering the services sector. Quality and Liquidity Are Paramount The low federal funds rate kept money market yields near zero percent, and with narrow yield differences along the market’s maturity spectrum. It continued to make little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail.Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. The economic recovery appears to be gathering momentum, and we are hopeful that money market yields will respond to a more constructive market environment in 2011. In the meantime, as we have for some time, we intend to maintain the fund’s focus on credit quality and liquidity. January 18, 2011 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the fund’s Money Market Series and Government Securities Series reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Money Market Instruments, Inc. from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Money Market Series Government Securities Series Expenses paid per $1,000 † $ .81 $ .81 Ending value (after expenses) $ 1,001.00 $ 1,000.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Money Market Series Government Securities Series Expenses paid per $1,000 † $ .82 $ .82 Ending value (after expenses) $ 1,024.40 $ 1,024.40 † Expenses are equal to the fund’s annualized expense ratio of .16% for Money Market Series and .16% for Government Securities Series, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS MONEY MARKET SERIES December 31, 2010 Principal Negotiable Bank Certificates of Deposit—28.9% Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria (London) 0.47%, 2/18/11 35,000,000 a 35,000,233 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.22%, 1/6/11 60,000,000 60,000,000 Barclays Bank (Yankee) 0.70%, 1/18/11 60,000,000 60,000,000 Credit Agricole CIB (Yankee) 0.31%, 1/12/11 50,000,000 50,000,000 Deutsche Bank AG 0.44%, 1/3/11 25,000,000 b 25,000,000 ING Bank (London) 0.28%, 2/3/11 30,000,000 30,000,000 Mizuho Corporate Bank (Yankee) 0.28%, 2/4/11 40,000,000 40,000,000 Natixis (Yankee) 0.36%, 1/5/11 25,000,000 25,000,000 Societe Generale (Yankee) 0.41%, 4/18/11 60,000,000 60,000,000 Total Negotiable Bank Certificates of Deposit (cost $385,000,233) Commercial Paper—20.0% Bank of New Zealand 0.40%, 3/30/11 50,000,000 49,951,111 Commonwealth Bank of Australia 0.28%, 3/23/11 40,000,000 a 39,974,800 General Electric Capital Corp. 0.25%, 3/17/11 50,000,000 49,973,958 JPMorgan Chase & Co. 0.35%, 2/1/11 65,000,000 a 64,980,410 Nordea North America Inc. 0.18%, 1/5/11 60,000,000 59,998,800 Total Commercial Paper (cost $264,879,079) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Asset -Backed Commercial Paper—13.2% Amount ($) Value ($) CAFCO 0.40%, 3/4/11 40,000,000 a 39,972,444 Cancara Asset Securitization 0.30%, 2/22/11 30,000,000 a 29,987,000 CHARTA 0.55%, 2/3/11 10,000,000 a 9,994,958 Clipper Receivables Co., LLC 0.30%, 1/25/11 45,000,000 a 44,991,000 Windmill Funding Corp. 0.27%, 2/16/11 50,000,000 a 49,982,750 Total Asset-Backed Commercial Paper (cost $174,928,152) Time Deposit—2.3% Wells Fargo Bank, NA (Grand Cayman) 0.03%, 1/3/11 (cost $30,000,000) 30,000,000 U.S. Government Agencies—16.3% Federal Home Loan Bank 0.001%, 1/3/2011 26,000,000 25,999,999 Federal National Mortgage Association 0.29%-0.41%, 1/3/11-1/21/11 190,000,000 b,c 189,982,916 Total U.S. Government Agencies (cost $215,982,915) Repurchase Agreements—19.2% Credit Agricole Securities (USA) Inc. 0.20%, dated 12/31/10, due 1/3/11 in the amount of $
